Opinion by
IIandlet, I’.'J.
The indictment in this case charges the defendant with having unlawfully dissuaded, hindered and prevented a witness duly and legally subpoenaed, from attending and testifying before a certain board of arbitrators. Before plea, where the case was called lor . trial, the defendant moved to. quash because the mystery, addition,occupation nor estate of the defendant, is set, forth in said indictment. The statute of 1 Henry v. Chap v. directs “That in every original writ and indictment, additions shall be made of their estare or degree or mystery, and if the said addition be omitted that they be void,” etc. This statute is in force in this Commonwealth, Roberts Dig. XXI. Com. vs. Travers, 2 Brewster, 568. The defendant,E. B. Watrous, is simply named in the indictment, without any additions w hatever.
Motion to quash sustained.
Exemption from Process. — The Supreme Court of the District of Columbia, recently decided-that a member of ( ongress is at all times liable to service of process, except' that during attendance upon Congress and in going to and returning he is privileged from arrest in a private action.